Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Corbitt (US 2004/0022581 A1) does not include a method for applying a layer of material using an electronic trowel, comprising sensors on or within the trowel, and the sensors detect, collect, and analyze installation data via electronic devices coupled to the sensors in order to identify and correct any errors in the application of the layer to ensure a desired end product is achieved. The sensor (30) of Corbitt does not collect both “working conditions of the trowel” (Paragraph 7 of the Specification considers “working conditions” during the application process to mean the proportion of material to water during use of the trowel) and “installation data” (Paragraph 7 of the Specification considers “installation data” to mean specifically material installation data, which is data related to the way that the material is laid onto the surface). As stated in paragraph 38 of Corbitt, only one of the two claimed types of data is gathered. The data gathered is related to the movement of trowel assemblies relative to each other and this is installation data. No data on working conditions is gathered and no data on the proportion of material to water during use of the trowel is gathered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723